Exhibit 10.1

 

AXIS SPECIALTY LIMITED
Overbay, 106 Pitts Bay Road
Pembroke, HM 08

 

February 17, 2006

 

PERSONAL AND CONFIDENTIAL

 

Carol S. Rivers

AXIS Specialty Limited

106 Pitts Bay Road

Pembroke HM 08 Bermuda

 

Dear Carol:

 

This will confirm the agreement (the “Agreement”), dated as of the date first
set forth above (the “Execution Date”), that has been reached with you in
connection with the termination of your employment with AXIS Specialty Limited
(the “Company”).

 

1.             Termination of Employment. We have agreed that your employment
with the Company as General Counsel shall terminate effective February 28, 2006
(the “Termination Date”). You hereby confirm that effective February 28, 2006,
you shall no longer hold any officer or director positions with the Company or
any of its parents, subsidiaries or affiliates, or any other offices or
positions that you hold in connection with your employment with the Company, and
you agree to execute such documents and take such actions as may be necessary or
desirable to effectuate the foregoing. During the period from the Execution Date
to the Termination Date, the Employment Agreement between you and the Company
dated August 1, 2003 (the “Employment Agreement”) shall continue in full force
and effect. Without limiting the generality of the foregoing, the Employment
Agreement shall govern any termination of your employment which occurs prior to
the Termination Date. Upon the Termination Date, the Employment Agreement shall
terminate other than with respect to provisions identified in Section 4(a)
below. A copy of the Employment Agreement is annexed hereto as Exhibit A.

 

2.             Separation Payments and Benefits. In consideration for your
execution of and compliance with the terms and conditions in this Agreement
including, but not limited to, your consent to the Release set forth in
paragraph 3 below:

 

(a)           The Company agrees to pay you the equivalent of twelve (12) months
of your current annual base salary of $341,250 to be payable in a lump sum on
the Termination Date.

 

(b)           You will receive a cash payment of $204,750.00 on the Termination
Date in lieu of a cash bonus for the 2005 plan year under the 2004 Annual
Incentive Plan.

 

(c)           You shall receive with respect to the Company’s fiscal year 2005,
24,000 shares of Restricted Stock under AXIS Capital Holdings Limited 2003 Long
Term Equity Plan in accordance with the terms of the Plan and based upon the
performance of the Company

 

--------------------------------------------------------------------------------


 

(the “2005 LTEP Award”). The 2005 LTEP Award shall be awarded at the time the
Company makes such awards to similarly situated employees.

 

(d)           With respect to your outstanding equity awards set forth on
Exhibit B and the 2005 LTEP award, such awards shall vest on the Termination
Date and you shall be entitled to exercise any options within 90 days following
the Termination Date after which such time any unexercised options shall
terminate.

 

(e)           The Company agrees to pay you an amount equal to any and all
reasonable and necessary unreimbursed business expenses incurred by you on
behalf of the Company prior to the Termination Date.

 

(f)            The Company agrees to provide you with twelve (12) months of
group health insurance coverage (i.e., medical and dental coverage) at the
Company’s expense, under a Bermuda health and welfare plan substantially similar
to the plan offered to employees of the Company based in Bermuda. Should you
repatriate to the United States within six (6) months of your Termination Date,
however, the Company will provide you with the benefits set forth in Section
3(g) of your Employment Agreement.

 

(g)           In lieu of repatriation benefits as stated in paragraph 2(k) of
the Employment Agreement, the Company will pay you $25,000 in a lump sum on the
Termination Date.

 

(h)           The Company agrees to make contributions for the 2005 Plan Year to
both the AXIS 401(k) Savings Plan, and the AXIS Specialty US Services, Inc.
Supplemental Retirement Plan (the “Supplemental Retirement Plan”). The parties
understand and agree that payments made from the Supplemental Retirement Plan
may be “deferred compensation” for purposes of Section 409A of the United States
Internal Revenue Code (the “Code”) and distributions from the Supplemental
Retirement Plan made upon or in respect to your termination of employment
hereunder shall not be made prior to the first day of the seventh month after
your Termination Date to the extent necessary to comply with Section
409A(2)(B)(i) of the Code. The Company shall promptly pay any such deferred
compensation amounts, without interest, at the conclusion of the applicable six
month period.

 

(i)            The payments, benefits and awards contemplated by paragraphs
2(a), 2(b), 2(c), 2(d), 2(f), 2(g) and 2(h) above shall be made provided that
this Agreement becomes effective (as provided for in paragraph 9 below).
Notwithstanding the foregoing, the Company shall have no obligation to provide
you with the payments, benefits or awards contemplated by paragraphs 2(a), 2(b),
2(c), 2(d), 2(f), 2(g) or 2(h) above in the event your employment is terminated
by the Company for Cause as determined by the Board of Directors of AXIS Capital
Holdings Limited (“Parent”) pursuant to paragraph 3(a)(iii) of the Employment
Agreement prior to the Termination Date.

 

(j)            You acknowledge that the payments, benefits and awards referred
to in this Agreement are in lieu of and in full satisfaction of any amounts that
might otherwise be payable or due to you under any contract, plan, policy or
practice, past or present, of the Company or any of the other Company Releasees
(as defined below), including, without

 

2

--------------------------------------------------------------------------------


 

limitation, the Employment Agreement, the AXIS Capital Holdings 2003 Long-Term
Equity Compensation Plan, and the AXIS Capital Holdings Limited 2004 Annual
Incentive Plan. Notwithstanding the foregoing, nothing in this Agreement shall
impair or preclude your entitlement to any vested benefits you may have as of
the Termination Date under the AXIS 401(k) Savings Plan and the Supplemental
Retirement Plan.

 

3.             Release.

 

(a)           In consideration of the Company’s obligations set forth in this
Agreement, including but not limited to the payments and benefits described in
paragraph 2 above, you voluntarily, knowingly and willingly on behalf of
yourself, your heirs, executors, administrators, successors and assigns, hereby
irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which you or your
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this Agreement is executed by you (the “Release”). This
Release includes, without limitation, any rights or claims relating in any way
to your employment relationship with the Company or any of the Company
Releasees, or the termination thereof, arising under Bermuda law, including, the
Bermuda Employment Act 2000, and under the Human Rights Act of 1981, the
Commission for Unity and Racial Equality Act 1994, as each Act may be amended,
the U.S. Civil Rights Act of 1964 (“Title VII”) as amended, the Age
Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act, or under any law of Bermuda or the U.S., or any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company or any of the Company Releasees and you, including, without
limitation, the Employment Agreement.

 

(b)           By signing this Agreement, you represent that you have not
commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees arising out of or relating
to any of the matters set forth in this paragraph 3. You further represent that
you will not be entitled to any personal recovery in any action or proceeding of
any nature whatsoever against the Company or any of the other Company Releasees
that may be commenced on your behalf arising out of any of the matters released
hereby.

 

(c)           You agree and acknowledge that the Company and the other Company
Releasees have fully satisfied any and all obligations owed to you arising out
of your employment with the Company (or the termination thereof), and no further
sums are owed to you by the Company or any of the other Company Releasees,
except as expressly provided in this Agreement.

 

3

--------------------------------------------------------------------------------


 

(d)           In consideration of your obligations set forth in this Agreement,
including but not limited to the release described in paragraph 3(a) above, the
Company voluntarily, knowingly and willingly on its behalf and on behalf of its
parents, their subsidiaries, divisions and affiliates, together with their
respective owners, assigns, agents, directors, partners, officers, employees,
consultants, shareholders, attorneys and representatives, and any of their
predecessors and successors and each of their estates, heirs and assigns, hereby
irrevocably and unconditionally release you and your heirs, executors,
administrators, successors and assigns (collectively, the “Executive Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, causes of action, rights, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, which the Company or any of
the Company Releasees ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) against you or any of the other Executive Releasees by reason of any
matter, cause or thing whatsoever arising on or before the date this Agreement
is executed by the Company (the “Company Release”). This Company Release
includes, without limitation, any rights or claims relating in any way to your
employment relationship with the Company or any of the Company Releasees, or the
termination thereof, arising under any law of Bermuda or the U.S., or any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the Company Releasees and you,
including, without limitation, the Employment Agreement.

 

4.             Covenants.

 

(a)          You reaffirm, and agree to comply with, all of your obligations set
forth in paragraph 4 (Assignment of Intellectual Property Rights), paragraph 5
(Non-Disclosure) and paragraph 6 (Non-Solicitation) of the Employment Agreement
(as defined above), and agree that such obligations shall remain in full force
and effect as stated in the Employment Agreement.

 

(b)         Notwithstanding anything herein to the contrary, in the event that
you violate any of your continuing obligations referenced in paragraph 4(a)
above or any of the provisions set forth in 7 herein: (i) the Company shall have
no obligation to make, or to continue to make, the payments set forth in
paragraphs 2(a), 2(b) and 2(g) above; and (ii) all outstanding and unvested
equity awards held by you as of the date of any such violation shall be
forfeited.

 

(c)          On the Effective Date, the Company will notify the Bermuda
Department of Immigration that the Company has no objection to you seeking
employment in Bermuda and the Company shall provide a copy of such notice to
you. The notice shall be in the form annexed hereto as Exhibit C. Should you
accept other employment, you agree not to begin such employment prior to April
15, 2006.

 

(d)         You shall be indemnified and secured harmless by Parent and the
Company to the extent required by statute and the Bye-Laws of the Company as
amended from time to time.

 

5.             Waiver of Future Employment. You acknowledge that you forever
waive any interest in, or claim to, any future employment with the Company, its
parents or any

 

4

--------------------------------------------------------------------------------


 

of its subsidiaries, divisions or affiliates, and further agree that you will
not knowingly apply for, or otherwise seek or accept employment with, any such
entity at any time in the future.

 

6.             No Admission. The Company’s offer to you of this Agreement and
the payments and benefits set forth herein are not intended to, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.

 

7.             Nondisparagement.

 

(a)           You agree that at all times hereafter, you shall not make, or
cause to be made, any public statement, observation or opinion that (i) accuses
or implies that the Company or any of the Company Releasees engaged in any
wrongful, unlawful or improper conduct, whether relating to your employment with
the Company (or the termination thereof), the business or operations of the
Company, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the business or reputation of the Company or any of the other
Company Releasees. Nothing in this paragraph 7(a) shall preclude you from
providing truthful testimony in response to a legal subpoena or as required by
law.

 

(b)           The Company agrees that at all times hereafter, neither it, Parent
or any of it’s Parent’s Executive Officers shall make, or cause to be made, any
public statement, observation or opinion that (i) accuses or implies that you
engaged in any wrongful, unlawful or improper conduct, whether relating to your
employment with the Company (or the termination thereof), or otherwise; or (ii)
disparages, impugns or in any way reflects adversely upon your reputation.
Nothing in this paragraph 7(b) shall preclude the Company, Parent or any of
their Executive Officers from providing truthful testimony in response to a
legal subpoena or as required by law.

 

8.             Consultation with Attorney/Voluntary Agreement. You acknowledge
that (i) the Company has advised you of your right to consult with an attorney
of your choosing prior to signing this Agreement, (ii) you have carefully read
and fully understand all of the provisions of this Agreement, and (iii) you are
entering into this Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration.

 

9.             Consideration and Revocation Period. You have twenty-one (21)
days to consider this Agreement, although you may elect to sign it sooner. Once
you have signed this Agreement, you shall have seven (7) days from the date you
sign it to revoke your consent to the Release by delivering (by hand or
overnight courier) written notice of revocation to me at the Company, at the
address listed above. In the event you do not revoke your consent, the Release
and this Agreement shall become effective on the eighth (8th) day after the date
you have signed this Agreement (the “Effective Date”). In the event that you
revoke your consent, the Release and this Agreement shall become null and void
and shall not become effective.

 

10.           Assignment. This Agreement is personal to you and may not be
assigned by you. This Agreement is binding on, and will inure to the benefit of,
the Company and the other Company Releasees.

 

5

--------------------------------------------------------------------------------


 

11.           No Oral Modification; No Waivers. This Agreement may not be
changed orally, but may be changed only in a writing signed by you and by a duly
authorized representative of the Company. The failure of you or the Company to
enforce any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of such party to enforce the
same. Waiver by you or the Company of any breach or default by the other party
of any term or provision of this Agreement will not operate as a waiver of any
other breach or default.

 

12.           Descriptive Headings. The paragraph headings contained herein are
for reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

 

13.           Enforceability. It is the desire and intent of the parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder hereof will not in any way be
affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law. Moreover, if any one or more of
the provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

14.           Each Party the Drafter. This Agreement, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this Agreement because that party drafted or caused that party’s legal
representatives to draft any of its provisions.

 

15.           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of Bermuda, without reference to its
choice of law rules. The parties hereby irrevocably consent to the jurisdiction
of Bermuda and courts located in Bermuda for purposes of resolving any dispute
under this Agreement and expressly waive any objections as to venue in any such
courts.

 

16.           Compliance with Code Section 409A. The parties understand and
agree that certain payments contemplated by this Agreement may be “deferred
compensation” for purposes of Section 409A of the Code. No deferred compensation
payable hereunder shall be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Agreement and consistent with Section 409A of the Code. Any reimbursement of
expenses contemplated hereunder shall be completed no later than December 31,
2008. In no event shall the Company have any liability or obligation with
respect to taxes for which you may become liable as a result of the application
of Section 409A of the Code.

 

17.           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between you and the Company and merges and supersedes any and
all prior agreements, representations, discussions, and understandings of every
kind and nature, written and oral, between you and the Company concerning the
subject matter hereof, including, but not limited to, the Summary of Terms
between you and the Company; provided, however, that the

 

6

--------------------------------------------------------------------------------


 

Employment Agreement shall not be superseded until the Termination Date (except
with respect to those sections of the Employment Agreement which remain in full
force and effect). You represent that, in executing this Agreement, you have not
relied upon any representation or statement made by the Company or any other
Company Releasees, other than those set forth herein, with regard to the subject
matter, basis or effect of this Agreement or otherwise.

 

If the foregoing sets forth our agreement as you understand it and consent to
it, please sign the enclosed copy of this Agreement and return it to me at the
Company.

 

 

Very truly yours,

 

 

 

AXIS SPECIALTY LIMITED

 

 

 

 

 

By:

/s/ Michael A. Butt

 

 

 

Name: Michael A. Butt

 

 

Title: Chairman of the Board

Agreed to and Accepted:

 

 

/s/ Carol S. Rivers

 

Carol S. Rivers

Dated: 02/17/06

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPTIONS

 

AMOUNT

 

GRANT DATE

 

EXERCISE PRICE

 

VESTED

 

UNVESTED

 

20,000

 

August 1, 2003

 

$

25.50

 

13,332

 

6,668

 

25,000

 

January 13, 2005

 

$

28.02

 

0

 

25,000

 

 

RESTRICTED STOCK

 

AMOUNT

 

GRANT DATE

 

VESTING

 

VESTED

 

5,000

 

January 2, 2004

 

January 2, 2007

 

0

 

18,000

 

January 13, 2005

 

January 13, 2008

 

0

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

February        , 2006

 

 

Dr. Martin Brewer

Chief Immigration Officer

Ministry of Labour & Home Affairs


GOVERNMENT ADMINISTRATION BUILDING

30 Parliament Street, Hamilton HM 12

 

Dear Dr. Brewer:

 

Ref:  Carol S. Rivers - File # 00128253

 

This letter serves to confirm that Axis Specialty Limited has no objection to
employee Carol S. Rivers seeking other employment in Bermuda.

 

Employee Carol S. Rivers is employed in the capacity of General Counsel and has
been with Axis since August 1, 2003.

 

If you need further information, please feel free to contact the undersigned.

 

Sincerely,

 

 

Jane Bermingham

HR Consultant at Axis Specialty

 

--------------------------------------------------------------------------------